Citation Nr: 1509691	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from March 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that granted service connection for PTSD and assigned an initial rating of 50 percent, effective from November 3, 2006.  The Veteran's claim for a TDIU filed in October 2012 is considered part and parcel of his increased rating claim.  See Rice v. Shinseki, App. 447 (2009).

The Veteran was scheduled to appear at a Board Central Office hearing in August 2013.  However, he withdrew his request for a hearing.  See Informal Hearing Presentation, dated August 1, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon further review of the record, remand is necessary to ensure that all indicated development is completed before adjudicating the Veteran's claim.  

In his initial claim for service connection for PTSD dated October 24, 2006, the Veteran stated that he was being seen for PTSD at Re-Entry Associates.  However, his earliest treatment records from this facility that have been obtained are dated in October 2007.  Accordingly, remand is required to obtain his complete private treatment records.

In addition, submitted with a December 2013 congressional inquiry letter, the Veteran provided a letter dated in February 2005 indicating he is receiving Security Administration (SSA) disability benefits.  However, documents related to any application for SSA disability benefits have not been associated with the claims file.  As a reasonable possibility exists that the records are relevant to the Veteran's claim, and remand is necessary to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

As the case must be remanded, the Veteran should also be afforded current VA examinations and his recent VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice with respect to his claim for entitlement to TDIU.

2.  Obtain all records related to any claim by the Veteran for Social Security disability benefits from SSA and associate them with the claims file.  Records obtained should include any medical records used and a copy of any decision that has been reached.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2010.  

4.  Make arrangements to obtain the Veteran's complete treatment records from Re-Entry Associates, dated from October 2006 to October 2007 and from April 2010 forward.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his PTSD.   The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., PTSD, degenerative arthritis of the lumbosacral spine, and residuals of a gunshot wound to the stomach), particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

7.  After completing the above development and any other indicated development, readjudicate the claim on appeal.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




